MORROW, Presiding Judge.
The offense is murder; penalty assessed at confinement in the penitentiary for twelve years.
The indictment is regular and regularly presented. A report of the evidence that was heard before the trial court is not brought up for review. Upon examination of the record, we have perceived no departure from the proper procedure which .would warrant this court in reversing the judgment. The charge of the court fully covers the subject.
There is some complaint in the motion for new trial of the action of the court in ruling upon the admission and rejection of the evidence. There are no bills of exception disclosing that the matter was called to the attention of the trial court at the time the evidence was received. There is nothing in the record which enables this court to determine that in the ruling of the court error was committed. As stated above, the motion for new trial is supported by no bills of exception, and no facts are produced in support of the aver-ments in the motion.
In the judgment and sentence, the court failed to take note of the Indeterminate Sentence Law, as contained in article 775, C. 0. P. 1925. The judgment will be reformed so as to condemn the appellant to confinement in the state penitentiary for a period of not less than two nor. more than twelve years.
As reformed, the judgment is affirmed.